





Exhibit 10.1






December 10, 2018




Daniel Smith




Dear Dan,


The following is an agreement (“Agreement”) between Daniel Smith (hereinafter
referred to as “You”) and Oil-Dri Corporation of America (hereinafter referred
to as “Oil-Dri” or “the Company”) regarding your separation of employment from
Oil-Dri. The purpose of this Agreement is to provide for an orderly departure
under terms which are mutually acceptable to both parties and protection for the
Company from any and all claims by You against the Company (other than a claim
to be paid in the amounts provided in paragraph number two (2) of this
Agreement). Therefore, in consideration of the mutual promises set forth in this
Agreement, You and Oil-Dri agree to the following terms and conditions:


1.
Your employment with Oil-Dri will terminate on December 10, 2018.



2.
Although You are not otherwise entitled to receive any severance pay from
Oil-Dri, in exchange for your promises contained in this Agreement, Oil-Dri
agrees to give You severance compensation as stated below (the “Severance
Compensation”).



Oil-Dri will pay You Severance Compensation equal to six (6) months of your
current base salary for a total gross payment of $137,500 less required
withholding. Onefourth of this Severance Compensation is in consideration for
the release of any claims under the Age Discrimination in Employment Act.
  
These payments will be made semi-monthly on the Company’s normal payroll dates.
Such payments will not commence until the eighth day after You sign and initial
each page of this Agreement.
    
3.
All wages, vacation pay and other benefits due to You as of your separation date
according to the established policies, plans, and procedures of the Company will
be paid to You in accordance with the terms of those established policies,
plans, and procedures. In addition, any benefit continuation rights or benefit
conversion rights existing under the established plans of the Company will be
made available to You in accordance with the terms of such established plans.
You will receive a separate letter with details concerning your benefits upon
separation.



Initial Here /s/ DS    

--------------------------------------------------------------------------------







  
4.
You may be eligible for unemployment compensation benefits after the payment of
the Severance Compensation. Please contact your local unemployment office for
information. In the event you apply for unemployment compensation benefits prior
to the full payment of the Severance Compensation, your Severance Compensation
will end. If Oil-Dri stops paying the Severance Compensation because of your
application for unemployment compensation benefits, that will have no effect
upon the release provided in paragraph number five (5) below and the release
shall remain in full force and effect.



5.
In consideration for receiving the Severance Compensation, You waive and release
and promise never to assert any claims or causes of action, whether or not now
known, against the Company or any of its acquisitions, predecessors, successors,
or past or present subsidiaries, officers, directors, agents, employees, assigns
and employee benefit plans (collectively, the “Released Parties”), with respect
to any matter, including but not limited to, any matter related to your
employment with the Company or the termination of that employment. This means,
among other things, that You waive any right to assert any claim or complaint
against the Released Parties, including, but not limited to, tort claims; claims
of wrongful discharge, emotional distress, defamation, fraud, or breach of
contract; claims for attorneys’ fees; any claims of discrimination or harassment
based on sex, age, race, color, national origin, ancestry, religious creed,
disability, sexual orientation, marital status, present or past history of
physical or mental disability or handicap, veteran status or on any other basis,
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the Georgia Fair
Employment Practices Act, the Illinois Human Rights Act, and/or all other local
state or federal laws, ordinances and regulations relating to employment. This
is a general release. You understand and agree that this general release
includes, but is not limited to, any claims arising out of or related to your
employment with Oil-Dri and your separation from that employment. However,
nothing in this Agreement shall constitute a release by You of any claims that
cannot by law be waived. This Agreement does not waive rights or claims that may
arise after You sign this Agreement, nor does it prohibit You or the Company
from seeking enforcement of the terms contained in this Agreement. In addition,
this Agreement does not waive any rights You may have to indemnification,
contribution or reimbursement for claims against You arising out of or related
to the offices or positions You held during Your employment or the services You
provided to the Company, whether under the articles of incorporation, bylaws, or
other governing documents of the Company, the common law, any applicable
statute, any contract or agreement with the Company, or any policies of
insurance.

   
6.
You understand and agree that, while this Agreement does not affect your rights
to file a charge with or to participate as a witness in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission (the “EEOC”)
or any similar state



Initial Here /s/ DS    

--------------------------------------------------------------------------------





agency, by accepting the terms of this Agreement and the compensation provided
as a result, You give up your right to receive any relief whatsoever, including
but not limited to financial benefit or monetary recovery, from any lawsuit or
settlement related to such rights and claims as You waived in paragraph number
five (5) above, whether the lawsuit is filed or the settlement reached by the
EEOC or anyone else.


7.
By signing this Agreement, You are verifying to the Company that You:

a.
have not suffered a work-related injury that You have not properly disclosed to
Oil‑Dri; and

b.
have been paid in full all wages due and owing to You for any and all work which
You performed for Oil-Dri through the pay period of the pay date immediately
preceding the date of your signature (Oil-Dri agrees that if You performed work
for Oil-Dri after that pay period, payment will be made to You according to the
Company’s established payroll practices); and

c.
understand that your termination and the signing of this Agreement does not
limit or release You from the obligations contained in any other Agreements with
Oil- Dri, including, but not limited to, any Non-Disclosure Agreements and
Non-Competition Agreements.



8.
You will return to Mary Beth Sullivan all door and file keys, radio, beeper,
equipment, tools, computer access codes, disks and instructional manuals,
reports, files, memoranda, records, software, credit cards, and other physical
or personal property which You received, prepared or helped prepare in
connection with your employment with the Company. You agree that You will not
keep any copies or excerpts of any of the above items.



9.
In recognition of the Severance Compensation, You agree to promptly respond to
any questions from Dan Jaffee, or any person designated by Dan Jaffee, related
to your work at Oil‑Dri until June 15, 2019. For this purpose, You will provide
Dan Jaffee with your current phone numbers and e‑mail address, if any.



10.
You waive and surrender any right You may have, now or hereafter, to employment
with Oil‑Dri. In reliance on this waiver, the Company may disregard any
employment application submitted by You.



11.
You agree to refrain from using in any manner and to keep confidential any and
all information and data concerning the business and affairs of Oil-Dri or its
affiliates which You have received as a result of the employment relationship of
the parties, except to the extent that You can demonstrate that the information
or data (i) is generally available to the public through no act or failure to
act of You, (ii) was already known to You on a non-confidential basis on the
date of receipt, (iii) was disclosed to You on a non-confidential basis by a
third party not having a confidential relationship with the





Initial Here /s/ DS    

--------------------------------------------------------------------------------





Company with respect to such information, or (iv) has been independently
acquired or developed without violating any of your obligations under this
provision. Please be reminded that as a Section 16 Reporting Person, you remain
subject to rules prohibiting trading of Oil-Dri stock based on insider
information and the short swing profit rule. The short-swing profit rule
requires any insider to return to the Company the difference between the sales
purchase prices (any “profits” made by buying and selling - or selling and
buying) of Oil-Dri stock within a six-month period.


12.
You agree that You will not disclose to others the terms of this Agreement,
except that You may disclose such information to your attorney, tax preparer and
immediate family. If You properly disclose the terms of the Agreement to anyone,
You agree that You shall inform them that the Agreement is strictly
confidential, and instruct them not to disclose it to anyone else.



13.
You will direct all reference inquiries to Mary Beth Sullivan, Vice President,
Human Resources, who will respond only with the following information: dates of
employment, position(s) held, and confirmation of last salary. To the extent
that You direct references to other persons, the Company is not liable for any
statements made by such non-designated individuals. You agree that the Company
has no liability for any statements made regarding You by persons not employed
by the Company at the time such statements are made. Daniel S. Jaffee and Laura
G. Scheland have agreed to serve as references for You.



14.
The Company and You each agree not to do or say anything which criticizes or
disparages the other party or his or its management or practices, including any
statement or action which disrupts or impairs the Company's normal, ongoing
business operations, or which harms the party's reputation with employees,
customers, suppliers or the public.



15.
You understand and agree that if You breach any part of this Agreement,
Oil-Dri’s obligation for the Severance Compensation ceases and Oil-Dri may
recoup all such payments already made.



16.
You and Oil-Dri agree that this Agreement constitutes the entire understanding
of the parties concerning the cessation of the employment relationship and sets
forth all compensation to be paid by the Company to You subsequent to cessation
of the employment relationship. This Agreement cancels and supersedes all
previous agreements and understandings, oral or written, between the parties
with respect to the subject matter hereof and may be modified only in a written
document signed by You and a duly authorized officer of the Company. This
Agreement does not affect any Non-Disclosure Agreements and Non-Competition
Agreements between You and Oil-Dri, copies of which are being provided to you
for your reference.



Initial Here /s/ DS    

--------------------------------------------------------------------------------







17.
Nothing in this Agreement shall be treated as an admission by You or the Company
of any liability, wrongdoing or violation of any law.



18.
This Agreement shall be governed by and construed in all respects under the laws
of the State of Illinois without reference to its conflicts of laws, rules or
principles. If a court finds any part of this Agreement to be invalid or
unenforceable, then that provision or part shall be modified so as to render it
valid and enforceable, or, if necessary, shall be deemed removed from this
Agreement. In any event, the rest of the Agreement shall remain in full force
and effect and shall be enforced to the maximum extent permitted by law.

 
19.
You have the right to consult with an attorney of your choice before signing
this Agreement and Oil-Dri encourages You to do so. You understand that You have
up to twenty-one (21) days after receiving this Agreement to review it and to
discuss it with an attorney, and that You have seven (7) days after You have
signed this Agreement during which You may revoke it. You understand that if You
do not return to the Company a signed and dated copy of this Agreement by the
close of business on the 21st calendar day after your termination of employment,
the provisions of this Agreement, including the severance compensation
provisions, will be void and the Company will have no further obligations
thereunder. This Agreement must be signed, initialed on each page and returned
to Mary Beth Sullivan, Vice President, Human Resources, at the address shown
below without any alteration. Enclosed is a self-addressed postage-prepaid
envelope for your convenience. Any modification or alteration of any terms of
this Agreement voids the Agreement in its entirety.



If You wish to revoke this Agreement within the seven-day period, You may do so
by delivering a letter of revocation to: Mary Beth Sullivan, Vice President,
Human Resources, at the address shown below. Because of this revocation period,
You understand that this Agreement shall not become effective or enforceable
until the eighth day after the date You sign this Agreement. After that, it
becomes binding and irrevocable.


Please indicate your agreement with the terms stated above by signing below.


OIL-DRI CORPORATION OF AMERICA




By:    /s/ Mary Beth Sullivan                         
Mary Beth Sullivan
Vice President, Human Resources
                        
Oil-Dri Corporation of America
410 N. Michigan Avenue
                        


Initial Here /s/ DS    

--------------------------------------------------------------------------------





Suite 400
Chicago, Illinois 60611


I agree with the terms of this Agreement and deem it to be fair and equitable,
as signified by my signature below. Furthermore, I acknowledge that I have read
and understand this Agreement and that I sign this release of all claims, known
or unknown, voluntarily, with full appreciation that at no time in the future
may I pursue any of the rights I have waived in this Agreement.




/s/ Daniel Smith                     Date: 12/20/18                 
Daniel Smith                




Initial Here /s/ DS    